Name: Council Regulation (EC) No 3376/94 of 20 December 1994 laying down for the period until 31 March 1995 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: Europe;  maritime and inland waterway transport;  fisheries
 Date Published: nan

 No L 363/114 Official Journal of the European Communities 31 . 12. 94 COUNCIL REGULATION (EC) No 3376/94 of 20 December 1994 laying down fordie period until 31 March 1995 certainmeasures for the conservation andman ­ agement of fishery resources applicable to vessels flying the flag of Norway Whereas Article 3 (2) of Commission Regulation (EEC) No 1381/87 of 20 May 1987 establishing detailed rules con ­ cerning the marking and documentation of fishing vessels (4) provides that all vessels with chilled or refrigerated sea-water tanks are to keep on board a document certified by a com ­ petent authority and specifying the calibration of the tanks in cubic metres at 10-centimetre intervals, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Com ­ munity, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with the procedure provided for in Articles 2 and 7 of the Fisheries Agreement between the European Economic Community and the Kingdom of Nor ­ way (2), the Community andNorwayhave held consultations concerning mutual fishing rights for the period until 31 March 1995 and the management of common biological resources, whereas the Community and Norway agreed to hold consultations on their mutual fishing rights for the remainder months of 1995 as early as possible in 1995 ; Whereas, in the course of these consultations, the delegations agreed to recommend to their respective authorities that cer ­ tain catch quotas for 1995 should be fixed for the vessels of the other Party; Whereas the agreement of 19 December 1966 between Den ­ mark, Norway and Sweden on reciprocal access to fishing in the Skagerrak and Kattegat provides that each Party shall grant vessels of the other Parties access to its fishing zone in the Skagerrak and part of the Kattegat up to four nautical miles from the baselines; Whereas the necessary measures should be taken to imple ­ ment, for 1995, the results of the consultations held between the delegations of die Community and Norway and thus pre ­ vent any interruption of mutual fisheries relations as at 31 December 1994; Whereas it is for the Council to lay down the specific con ­ ditions under which such catches must be taken; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for in Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fish ­ eries policy (3); HAS ADOPTED THIS REGULATION: Article 1 1 . Vessels flying the flag ofNorway are hereby authorized until 3 1 March 1995 to fish for the species listed inAnnex I, within the geographical and quantitative limits laid down therein and in accordance with this Regulation, in die 200 ­ nautical-mile fishing zone ofdie Member States in the North Sea, Skagerrak, Kattegat, Baltic Sea and Atlantic Ocean north of 43 °00/ N. 2. Fishing authorized pursuant to paragraph 1 shall be lim ­ ited to those parts of the 200-nautical-mile fishing zone lying seawards-of 12 nautical miles from the baselines fromwhich the fishing zones ofMember States are measured; however, fishing in the Skagerrak will be allowed seawards of four nautical miles from the Danish baselines. 3 . Fishing in the parts of ICES divisionm abounded in the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and in the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from there to the nearest point on the Swedish coast shall not be subject to quantitative limitations, with the exception of fish ­ ing for mackerel and saithe. 4. Notwithstanding paragraph 1 , unavoidable by-catches of species for which no quota has been fixed in a given zone shall be permitted within the limits laid down by the conser ­ vation measures in force in the zone concerned. 5 . By-catches, in a given zone, of a species for which a quota is established in that zone shall be counted against the quota concerned. Article 2 1 . Vessels fishing within the quotas fixed inArticle 1 shall comply with the conservation and control measures and all 0 OJ No L 389, 31 . 12. 1992, p. 1 . 0 OJ No L 226, 29. 8 . 1980, p. 48. 0 OJ No L 261 , 20. 10. 1993, p. 1 . 0 OJ No L 132, 21 . 5 . 1987, p. 9. 31 . 12. 94 Official Journal of the European Communities No L 363/115 other provisions governing fishing m the zones referred to in that Article. 2. The vessels referred to in paragraph 1 shall keep a log ­ book in which the information set out in Annex II shall be entered. 3 . The vessels referred to in paragraph 1 , except for those fishing in ICES division III a, shall transmit to the Commis ­ sion, in accordance with the rules laid down inAnnex in, the information set out in that Annex. 4. Those vessels referred to in paragraph 1 which have chilled or refrigerated sea-water tanks shall keep on board a document certified by a competent authority and specifying the calibration of the tanks in cubic metres at 10 centimetre intervals. 5 . The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of each vessel on both sides. 4. Each licence and special fishing permit shall be valid for one vessel only. Where two or more vessels are taking part in the same fishing operation, each vessel must be in poses ­ sion of a licence and special fishing permit. 5 . Licences and special fishing permits may be cancelled with a view to the issue of new licences and special fishing permits. Such cancellations shall take effect on the day before the date of issue of the new licences and special fish ­ ing permits by the Commission. New licences and special fishing permits shall take effect from their date of issue. 6. Licences and special fishing permits shall be wholly or partially withdrawn before the date ofexpiry if the respective quotas fixed in Article 1 have been exhausted. 7. Licences and special fishing permits shall be withdrawn in the event of any failure to meet the obligations laid down in this Regulation. 8 . For a period not exceeding 12 months, no licence and special fishing permit shall be issued for any vessel in respect of which the obligations laid down in this Regulation have not been met. 9. The Commission shall submit on behalf of the Commu ­ nity, to Norway, the name and the characteristics of the Nor ­ wegian vessels which will not be authorized to fish in the Community's fishing zone the next month(s), as a conse ­ quence of an infringement of Community rules . Article 4 Fishing within the quotas fixed inArticle 1 for blue ling, ling and tusk, shall be permitted provided that use is made of the method commonly known as 'long-lining' in ICES division V b and sub-areas VI and VII. Article 3 1 . When fishing in any ICES division under the quotas fixed in Article 1 , vessels exceeding 200 GRT must hold a licence and special fishing permit issued by the Commission on behalfof the Community and must observe the conditions as established by that licence and special fishing permit. Norway shall notify to the Commission the name and char ­ acteristics of the vessels for which licences and special fish ­ ing permits may be issued. 2. The Commission shall issue the fishing licences and spe ­ cial fishing permits referred to in paragraph 1 to all vessels for which a licence and special fishing permit is required by the Norwegian authorities. Request for amendments to the list of vessels licensed may be made at any time and shall be processed expeditiously. 3 . When an application for a licence and special fishing permit is submitted to the Commission, the following infor ­ mation must be supplied: (a) name of vessel; (b) registration number; (c) external identification letters and numbers; (d) port of registration; (e) name and address of the owner or charterer; (f) gross tonnage and overall length; (g) engine power; (h) call sign and radio frequency; (i) intended method of fishing; (j) intended area of fishing; (k) species for which it is intended to fish; (1) period for which a licence is required. Article 5 The use of trawls and purse seines for the capture of pelagic species shall be prohibited in the Skagerrak from Saturday midnight to Sunday midnight. Article 6 Vessels authorized to fish on 31 December may continue their fishing activities as from the beginning of the following year, on the basis of this authorization, until the new lists of vessels for the year in question have been approved. Article 7 This Regulation shall enter into force oh 1 January 1995 . No L 363/116 Official Journal of the European Communities 31 . 12. 94 This Regulation shall be binding in its entirety and directly applicable m all Member States . Done at Brussels, 20 December 1994. For the Council The President J. BORCHERT 31 . 12. 94 Official Journal of the European Communities No L 363/117 ANNEX I Norwegian catch quotas for 1995 (in metric tonnes, fresh round weight) Species Area within which fishing is authorized Quantity Mackerel ICES VI a 2), VII d, e, f, h, II a 5 700 (5) Herring ICES VI a (2) 2 000 Sprat ICES IV 10000 Cod ICES IV 3 500 Haddock ICES IV 6 700 Saithe ICES IV, m a (Skagerrak) (3) 30 000 Whiting ICES IV 3 300 Plaice ICES IV 2 000 Mackerel ICES IV, m a 19 100 (6) Sand-eel, Norway pout, Blue whiting ICES IV 16 700 C) Blue whiting ICES E, VI a, VI a (2), VI b, VE (4) 164 000 (8) (9) Blue ling ICES IV, V b, VI, VE, E a 335 Ling, Tusk ICES IV, V b, VI, VE, E a 5 000 ( 10)(") Dogfish ICES IV, VI, VE 500 (,2) Basking shark ( ») ICES IV, VI, VE 35 Porbeagle ICES IV, VI, VE 70 Shrimp ICES IV 35 Other species ICES IV, E a 1 700 (13) Herring ICES IV a, b 16 700 (14) Horse mackerel ICES IV 1 700 Combined quota ICES V b, VI, VE 700 (1S) Greenland halibut ICES E a, VI 600 (16) (') Basking shark liver. (2) North of 56 °30' N. (3) Limited in the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and in the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from there to the nearest coast of Sweden. Limited to the Community zone as at present constituted. (4) West of 12 °00' W. (5) (P-M.) (6) May be fished in IV a only, except for 900 tonnes which may be fished in HI a. (7) Ofwhich sandeel alone not more than 16 700 tonnes or Norway pout and blue whiting together not more than 16 700 tonnes. Up to 3 300 tonnes of the Norway pout quota may be fished in ICES VI a north of 56 °30' N. However, this quantity should be deducted from the quota of sand-eel, Norway pout and blue whiting in ICES IV. (8) Of which no more than 32 000 tonnes may be fished in ICES division IV a. (9) Of which up to 6 400 tonnes of Argentine may be fished. ( 10) Of which an incidental catch of other species of 25 % per ship, at any moment, is authorized in ICES sub-ares VI and VH. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in VI and VH should not exceed 1 000 tonnes. (") Of which ling may be a maximum of 4 000 tonnes, tusk a maximum of 2 400 tonnes and blue ling a maximum of 1 035 tonnes. (12) Including catches taken with long lines of grey shark and black shark, bird beak dogfish, leafscale gulper shark, greater lantern shark, smooth lantern shark and Portuguese dogfish. (13) Including fisheries not specifically mentioned; exceptions may be introduced after consultations, as appropriate ; no directed fishery for sole is foreseen for 1995 . (14) An additional 3 300 tonnes will be granted if such an increase is called for. (15) Taken with long lines only; including rat tails, mora mora and greater fork beard. (' «) Taken with long lines only. No L 363/118 Official Journal of the European Communities 31 . 12. 94 ANNEX II When fishing within the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries, the following details are to be entered in the log-book immediately after the following events: 1 . After each haul: 1.1 . the quantity (in kilograms live-weight) of each species caught; 1.2. the date and the time of the haul; 1.3 . the geographical position in which the catches were made; 1.4. the fishing method used. 2. After each transhipment to or from another vessel : 2.1 . the indication 'received from' or 'transferred to'; 2.2. the quantity (in kilograms live-weight) of each species transhipped; 2.3 . the name, external identifications letters and numbers of the vessel to or from which the transhipment occurred; 3 . 1 After each landing in a port of the Community: 3.1 . name of the port; 3.2. the quantity (in kilograms live-weight) of each species landed. 4. After each transmission of information to the Commission of the European Communities: 4.1 . date and time of the transmission; 4.2. type of message: IN, OUT, ICES, WKL or 2 WKL; 4.3 . in the case of radio transmission: name of the radio station. 31 . 12 . 94 Official Journal of the European Communities No L 363/119 ANNEX III 1 . The information to be transmitted to the Commission of the European Communities and the timetable for its transmission are as follows: 1.1 . On each occasion the vessel enters the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries: (a) the information specified under 1.5 ; (b) the quantity (in kilograms) of each species of fish in the hold; (c) the date and ICES division within which the master intends to commence fishing. Where the fishing operations necessitate more than one entry into the zone referred to under 1 . 1 on a given day, one communication shall suffice on first entry. 1.2. On each occasion the vessel leaves the zone referred to under 1.1 : (a) the information specified under 1.5 ; (b) the quantity (in kilograms live-weight) of each species of fish in the hold; (c) the quantity (in kilograms live-weight) of each species caught since the previous transmission; (d) the ICES division in which the catches were taken; (e) the quantity (in kilograms live-weight) of each species transferred to and/or from other vessels since die vessel entered the zone and the identification of the vessel to which the transfer was made; (f) the quantity (in kilograms live-weight) of each species landed in a port of the Community since the vessel entered the zone. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1 on any given day, one single communication on the last exit will be sufficient. 1 .3 . At three-day intervals, commencing on the third day after the vessel first enters the zone referred to under 1.1 when fishing for herring, and mackerel, and at weekly intervals, commencing on the seventh day after the vessel first enters the zones referred to under 1.1 when fishing for all species other than herring and mackerel: (a) the information specified under 1.5 ; (b) the quantity (in kilograms live-weight) of each species caught since the previous transmission; (c) the ICES division in which the catches were made. 1.4. On each occasion the vessel moves from one ICES division to another: (a) the information specified under 1.5; (b) the quantity (in kilograms live-weight) of each species caught since the previous transmission; (c) the ICES division in which the catches have been taken. 1.5 . (a) The name, call sign, external identification letters and numbers of the vessel and the name of its master; (b) the licence number if the vessel is under licence; (c) the serial number of the message for the voyage concerned; (d) identification of the type of message; (e) the date, the time and the geographical position of the vessel . 2.1 . The information specified under point 1 shall be transmitted to the Commission of the European Com ­ munities in Brussels (telex 24189 F1SEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4. 2 .2. If it is impossible for reasons offorce majeure for the message to be transmitted by the vessel, it may be transmitted on the vessel's behalf by another vessel . No L 363/120 Official Journal of the European Communities 31 . 12. 94 3 . Name of radio station Call sign of radio station Skagen OXP BlÃ ¥vand OXB R0nne OYE Norddeich DAF DAK DAH DAL DAI DAM DAJ DAN Scheveningen PCH Oostende OST North Foreland GNF Humber GKZ Cullercoats GCC Wick GKR Portpatrick GPK Anglesey GLV Ilfracombe GIL Niton GNI Stonehaven GND Portishead GKA GKB GKC Land's End GLD Valentia EJK Malin Head EJM Boulogne FFB Brest FFU Saint-Nazaire FFO Bordeaux-Arcachon FFC Thorshavn OXJ Bergen LGN Farsund LGZ Flor0 LGL Rogaland LGQ Tj0me LGT Alesund LGA 4. Form of the communications The information specified under point 1 shall contain the following particulars, which shall be given i the following order:  name of vessel,  call sign,  external identification letters and numbers,  serial number of the message for the voyage in question,  indication of the type of message according to the following code:  message when entering one of the zones referred to under 1.1 : 'IN',  message when leaving one of the zones referred to under 1.1 : 'OUT',  message when moving from one ICES division to another: 'ICES',  weekly message: 'WKL',  three day-message: '2 WKL',  the date, the time and the geographical position,  the ICES divisions/sub-areas in which fishing is expected to commence,  the date on which fishing is expected to commence,  the quantity (in kilograms live-weight) of each species of fish in the hold using the code mentioned in point 5,  the quantity (in kilograms live-weight) of each species of fish caught since die previous transmission using the code mentioned in point 5,  the ICES division/sub-areas in which the catches were made,  the quantity (in kilograms live-weight) of each species transferred to and/or from other vessels sine the previous transmission,  the name and call sign of the vessel to and/or from which the transfer was made, 31 . 12. 94 Official Journal of the European Communities No L 363/121  the quantity (in kilograms live-weight) of each species landed in a port of the Community since the previous transmission,  the name of the master. The code to be used to indicate the species on board as mentioned in 4 above: PRA  Northern deep-water prawn (Pandalus borealis), HKE  Hake (Merluccius merluccius), GHL  Greenland halibut (Reinhardtius hippoglossoides), COD  Cod (Gadus morhua), HAD  Haddock (Melanogrammus aeglefinus), HAL  Halibut (Hippoglossus hippoglossus), MAC  Mackerel (Scomber scombrus), HOM  Horse-mackerel (Trachurus trachurus), RNG  Round-nose grenadier (Coryphaenoides rupestris), POK  Saithe (Pollachius virens), WHG  Whiting (Merlangus merlangus), HER  Herring (Clupea harengus), SAN  Sand-eel (Ammodytes spp .), SPR  Sprat (Sprattus sprattus), PLE  Plaice (Pleuronectes platessa), NOP  Norway pout (Trisopterus esmarkii), LIN  Ling (Molva molva), PEZ  Shrimp (Penaeidae) ANE  Anchovy (Engraulis encrasicholus), RED  Redfish (Sebastes spp.), PLA  American plaice (Hyppoglossoides platessoides), SQX  Squid (Illex spp.), YEL  Yellowtail flounder (Limanda ferruginea), WHB  Blue whiting (Micromesistius poutassou), TUN  Tuna (Thunnidae), BLI  Blue ling (Molva dypterygia), USK  Tusk (Brosme brosme), DGS Dogfish (Squalus acanthias), BSK  Basking shark (Cetorinhus maximus), POR  Porbeagle (Lamma nasus), SQC  Common squid (Loligo spp.), POA  Atlantic pomfret (Brama brama), PIL  Sardine (Sardina pilchardus), CSH  Common shrimp (Crangon crangon), LEZ  Megrim (Lepidorhombus spp.), MNZ  Angler/Monk (Lophius spp .), NEP  Norway lobster (Nephrops norvegicus), POL  Pollack (Pollachius pollachius), ARG  Argentine (Argentina sphyraena), OTH  Other.